Citation Nr: 0903901	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-16 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to a higher initial rating for right rotator 
cuff impingement syndrome, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

Of record are reports of separation from service showing that 
the veteran served on active duty from January 1985 to April 
1988, with 3 years 6 months of prior active service.  The 
veteran also had a period of active service from February 
2003 to June 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2006 and July 2007 rating decisions by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran presented testimony at a Board hearing in 
December 2008.  A transcript of the hearing is associated 
with the veteran's claims folder. 

The issues of entitlement to service connection for left 
shoulder disability and entitlement to a higher initial 
rating for right rotator cuff impingement syndrome are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's GERD has been aggravated by treatment for his 
service connected right rotator cuff impingement syndrome. 


CONCLUSION OF LAW

GERD was aggravated by treatment of a service connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated April 2007.                                                                       

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations in September 2007, obtained medical 
opinions as to the etiology and severity of disabilities, and 
afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Service Connection

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

GERD
The veteran's April 2007 claim and his December 2008 hearing 
testimony allege that his GERD is secondarily related to his 
service connected right shoulder disability.  Specifically, 
he alleges that the pain killers (Motrin) that he takes for 
his right shoulder have aggravated GERD (which he admits was 
not incurred in service).  

The veteran underwent a VA examination in September 2007.  
The examiner reviewed the claims file in conjunction with the 
examination.  The examiner noted that the veteran is taking 
800 mg. of Motrin three times per day.  After a thorough 
examination of the veteran, the examiner diagnosed him with 
GERD versus nonsteroidal anti-inflammatory agent induced 
gastropathy.  He opined that "GERD in itself is probably not 
caused by Motrin.  The patient may have an underlying 
diagnosis of GERD that has been aggravated by Motrin.  I find 
it more likely that he could have some mild gastritis caused 
by Motrin as in end-stage disease gastropathy especially with 
the amount of Motrin he is taking on a daily basis.  So, I 
feel that GERD in and of itself is probably not caused by 
Motrin, though it is certainly quite possible to be 
exacerbated by Motrin especially if the patient has formed 
gastritis/gastropathy from the chronic use of Motrin.  
Therefore, I would state that it is more likely than not that 
the patient's Motrin is exacerbating and undercurrent of GERD 
though it is not in and of itself the inciting event."  

The RO noted that the examiner's use of the words "may" and 
"probably" are not terminology for medical opinions.  It 
also noted that in order to rate the aggravation caused by 
the service connected disability, the RO would need a 
baseline for the disability established by the examiner.  As 
such, it sought clarification. In October 2007, the VA 
examiner submitted an addendum in which he reiterated that 
"it is more likely than not that the patient's Motrin is 
exacerbating an underlying diagnosis of GERD."  He further 
noted that while discontinuation of Motrin would not 
eliminate the veteran's GERD symptoms, "it would be most 
likely that if he were removed from Motrin based upon the 
current information available to me he would have at least 
some degree of benefit in regards to his stomach 
complaints."  

The Board reviews the VA examiners comments as indicating an 
increase in severity of the veteran's GERD due to medication 
taken for his service-connected right knee disability.  
Pursuant to 38 C.F.R. § 3.310, compensation is payable for 
that degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  
Allen v. Brown, 7 Vet.App. 439 (1995).  


ORDER

Entitlement to service connection for GERD on the basis of 
aggravation by service-connected disability is warranted.  
The appeal is granted to this extent, subject to laws and 
regulations applicable to payment of VA monetary benefits.


REMAND

At the veteran's December 2008 hearing, he pointed out that 
his right shoulder disability has gotten worse since the last 
examination.  While a new examination is not required simply 
because of the time which has passed since the last 
examination, VA's General Counsel has indicated that a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  VAOPGCPREC 
11-95 (1995).  

With regard to the service connection for left shoulder 
disability issue, the September 2007 VA examiner offered an 
opinion that the left shoulder disability was not at least as 
likely as not due to the service-connected right shoulder 
disability.  Although the VA examiner commented on a private 
opinion by a Dr. Hinson as not being supported by clinical 
records, the VA examiner did not clearly offer any rationale 
for his own opinion.  In view of the need to schedule an 
examination of the right shoulder, the Board believes it 
appropriate to request that the left shoulder also be 
examined and a clear opinion as to secondary causation 
(including by aggravation) be obtained. 



Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for a 
VA examination of both shoulders.  The 
claims file should be made available to 
the examiner for review.  Any special 
tests deemed medically advisable should 
be conducted.  Range of motion testing 
should be conducted, and if possible, the 
examiner should report (in degrees) the 
point in range of motion testing where 
motion is limited by pain.  If possible, 
the examiner should also offer an opinion 
as to the degree of additional functional 
loss (if any) due to weakness, fatigue, 
and incoordination.  

The examiner is also requested to offer a 
medical opinion as to whether it is at 
least as likely as not that any current 
left shoulder disability is proximately 
due to or caused by, or has been 
aggravated by, the service-connected 
right shoulder disability.  The examiner 
should offer a medical rationale for such 
opinion. 

2.  The RO should then review the claims 
file and readjudicate the issue of 
entitlement to a higher initial rating 
for right rotator cuff impingement 
syndrome and entitlement to service 
connection for left shoulder disability 
under  38 C.F.R. § 3.310, including by 
aggravation by service-connected 
disability.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


